DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on October 15, 2021 is acknowledged.
The examiner agrees that claims 1-19, 21, and 22 are readable on the elected Species I, and therefore, claim 20 is withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 125.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objections
Claims 1-3, 7, 8, 14, 16-19, 21, and 22 are objected to because of the following informalities:  
In regards to claim 1, line 4, a comma should be inserted after the phrase “a secondary closed position,” in line 7, a comma should be inserted after the phrase “a secondary locking state,” in line 8, the phrase “in the primary closed position and in the secondary locking state” should be changed to “in the primary closed position, configured in the secondary locking state,” in line 9, the phrase “a secondary closed position, and in the unlocking state” should be changed to “the secondary closed position, and configured in the unlocking state,” in line 17 a comma should be inserted after the phrase “the primary locking state,” and in line 19, a comma should be inserted after the phrase “the primary locking state.”
In regards to claim 2, line 11, a comma should be inserted after the phrase “an engaged position,” in line 12, commas should be inserted before and after the phrase “and a disengaged position,” in line 13, a comma should be inserted after the phrase “the safety mode,” and in line 17, the phrase “in response to actuation” should be changed to “in response to a first actuation.”
In regards to claim 3, line 5, the phrase “wherat said ratchet pivots from the primary closed position to the open position” should be changed to “resulting in said ratchet pivoting from the primary closed position to the open position.”
In regards to claim 7, lines 2 and 3, the phrase “a first actuation of the release member” should be changed to “the first actuation of the auxiliary release member,” and in line 7, the phrase “the release member” should be changed to “the auxiliary release member.”
In regards to claim 4, line 4, the phrase “a first actuation of the release member” should be changed to “the first actuation of the auxiliary release member,” and in lines 8 and 9, the phrase “the release member” should be changed to “the auxiliary release member.”
In regards to claim 14, line 3, a comma should be inserted after the phrase “secondary closed position.”
In regards to claim 16, lines 1 and 2, the phrase “further including configuring the predetermined condition to be” should be changed to “wherein the predetermined condition is.”
In regards to claim 17, line 2, the phrase “in response to the vehicle” should be changed to “in response to the speed of the vehicle.”
In regards to claim 18, the claim should read as follows after the preamble: “wherein the primary pawl and the secondary pawl are interconnected with a coupling lever, and wherein the method further comprising the step of moving the coupling lever between an engaged position and a disengaged position, with the coupling lever being biased toward the engaged position, wherein with said coupling lever in the disengaged position, the secondary pawl is maintained in the secondary locking position.”
In regards to claim 19, the claim should read as follows after the preamble: “the method further comprises the step of moving the primary pawl from the primary locking position to the primary unlocking position, when the coupling lever is in the engaged position and the ratchet is in the primary closed position, and thereby causing the secondary pawl to move from the secondary locking position to the secondary unlocking position.”
In regards to claim 21, the claim should read as follows after the preamble: “wherein an actuator is coupled to the coupling lever, and the method further comprising the step of controlling the actuator to move the coupling lever between the engaged position and the disengaged position in response to the predetermined condition.”
In regards to claim 22, the claim should read as follows after the preamble: “wherein the primary pawl is operably connected to an auxiliary release member within the trunk, and the method further comprising the step of pivoting the primary pawl between the primary locking position and the primary unlocking position in response to selective actuation of the auxiliary release member.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the relationship between the “secondary closed position” recited in line 9 and the “secondary closed position” recited in line 4 is unclear from the claim language.  It is understood from the specification that the “secondary closed position” in line 9 is equivalent to the “secondary closed position” in line 4, and will be examined as such.  See claim objection above.
In regards to claim 3, the relationship between the movement of the primary and secondary pawls, as recited in lines 2-4, and the pivoting of the ratchet from the primary closed position to the open position is unclear from the claim language.  It is understood from the specification that the movement of the primary and secondary pawls as recited in lines 2-4 results in or causes the ratchet to pivot from the primary closed position to the open position, and will be examined as such.  See claim objection above.
Claims 7 and 8
In regards to claims 7 and 8, the relationship between the “first actuation” of the auxiliary release member to cause the ratchet to move from the primary closed position to the secondary closed position, as recited in claims 7 and 8, and the actuation of the auxiliary release member to cause the primary pawl to pivot between the primary locking position and the primary unlocking position, as recited in claim 2 and which corresponds to the movement of the ratchet from the primary closed position to the secondary closed position, is unclear from the claim language.  It is understood from the specification that the first actuation of the auxiliary release member recited in claims 7 and 8 is equivalent to the actuation of the auxiliary release member recited in claim 2, and will be examined as such.  See objections to claims 2, 7, and 8 above.
In regards to claim 16, the method of claim 14 is recited as a method of releasing the latch assembly, however, the step of “configuring the predetermined condition to be at least one of a speed of the vehicle…” as recited in claim 16 is a step of coding the controller or a step of a method of manufacturing the latch assembly, not a method of releasing or operating the latch assembly.  The claim has been examined with the language set forth in the claim objection above, which corresponds to the “method of releasing” language of claim 14.
In regards to claim 18, the method of claim 14 is recited as a method of releasing the latch assembly, however, the step of “interconnecting the primary pawl and the secondary pawl with a coupling lever” as recited in claim 18 is a step of assembling or manufacturing the latch assembly, not a method of releasing of operating the latch assembly.  The claim has been examined with the language set forth in the 
In regards to claim 19, the method of claim 14 is recited as a method of releasing the latch assembly, however, the step of “configuring the coupling lever…” as recited in claim 19 is a step of assembling or manufacturing the latch assembly, not a method of releasing of operating the latch assembly.  The claim has been examined with the language set forth in the claim objection above, which corresponds to the “method of releasing” language of claim 14.
In regards to claim 21, the method of claim 14 is recited as a method of releasing the latch assembly, however, the step of “coupling an actuator to the coupling lever” as recited in claim 21 is a step of assembling or manufacturing the latch assembly, not a method of releasing of operating the latch assembly.  The claim has been examined with the language set forth in the claim objection above, which corresponds to the “method of releasing” language of claim 14.
In regards to claim 22, the method of claim 14 is recited as a method of releasing the latch assembly, however, the step of “operably coupling an auxiliary release member within the trunk with the primary pawl” as recited in claim 22 is a step of assembling or manufacturing the latch assembly, not a method of releasing of operating the latch assembly.  The claim has been examined with the language set forth in the claim objection above, which corresponds to the “method of releasing” language of claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 18, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konchan (US Pub. No. 2016/0168883).
In regards to claim 14, Konchan discloses a method of releasing a latch assembly for a hood of a trunk of a vehicle (Paragraphs 1 and 2, with the area covered by the hood being considered as a trunk since it is a portion of the vehicle in which objects can be located), the latch assembly comprising a ratchet 18 movable between a primary closed position (Figure 1), a secondary closed position (Figure 3), and an open position (Figure 5), a primary pawl 28 moveable between a primary locking position (Figure 1) to hold the ratchet in the primary closed position and a primary unlocking position (Figure 3) to release the ratchet from the primary closed position, and a secondary pawl 44 moveable between a secondary locking position (Figure 3) to hold the ratchet in the secondary closed position and a secondary unlocking position (Figure 5) to release the ratchet from the secondary closed position, the method comprising the steps of: moving the primary pawl from the primary locking position to the primary unlocking position to allow the ratchet to move from the primary closed position (Figures 1-3); and maintaining the secondary pawl in the secondary locking position in response to a predetermined condition of the vehicle (the secondary pawl is maintained in the 
In regards to claim 15, Konchan discloses that the method further includes allowing the second pawl to move from the secondary locking position to the secondary unlocking position in response to the predetermined condition being absent (the condition of the cable release being unactuated is absent when the cable release is actuated to cause or allow the second pawl to move from the secondary locking position to the secondary unlocking position, Paragraphs 2 and 17-19).
In regards to claim 18, Konchan discloses that the primary pawl and the secondary pawl are interconnected with a coupling lever 54, and wherein the method further comprising the step of moving the coupling lever between an engaged position (Figures 1 and 4) and a disengaged position (Figure 3), with the coupling lever being biased toward the engaged position (biased by at least springs 70 and 79, Paragraph 18), wherein with said coupling lever in the disengaged position, the secondary pawl is maintained in the secondary locking position (Paragraphs 17 and 18).
In regards to claim 19, Konchan discloses that the method further comprises the step of moving the primary pawl from the primary locking position to the primary unlocking position, when the coupling lever is in the engaged position and the ratchet is in the primary closed position (the coupling lever is engaged with the ratchet in Figure 1, which corresponds to the primary closed position of the ratchet), and thereby causing 
In regards to claim 21, with an alternative interpretation that the predetermined condition of the vehicle is the actuated condition of the cable release, Konchan discloses an actuator 38 that is coupled to the coupling lever, and the method further comprising controlling the actuator to move the coupling lever between the engaged position and the disengaged position in response to the predetermined condition (the actuator or cable 38 is controlled by the actuation of the cable release to cause the coupling lever to be disengaged from the ratchet in Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konchan (US Pub. No. 2016/0168883) in view of Ang et al. (US-6209933).  Konchan discloses the method of claim 14 as set forth above, with the primary pawl being operably connected to an auxiliary release member within the vehicle (the cable release within the vehicle, Paragraph 2), with selective actuation of the handle or auxiliary release member causing the step of pivoting the primary pawl between the primary locking position and the primary unlocking position (Paragraphs 2 and 17-19).  Konchan .
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1, 16, 17, and 21.
In regards to claim 1, Konchan (US Pub. No. 2016/0168883) fails to disclose that the pawl assembly operates in a safety mode for preventing the pawl assembly to shift from the secondary locking state to the unlocking state.  The device of Konchan does not include structure that prevents the pawl from shifting to the unlocking state from the secondary locking state.  The examiner can find no motivation to modify the device of 
In regards to claim 16, Konchan (US Pub. No. 2016/0168883) fails to disclose that the predetermined condition is at least one of a speed of the vehicle, whether an engine of the vehicle is on or off, and whether a shift mechanism of the vehicle is in a park or a non-park position.  The examiner can find no motivation to modify the device of Konchan without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 15, 2021